DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 04/29/2022 is/are being considered by the examiner.
Claims 32-59 are pending:
Claims 1-31 are canceled
Applicant’s numbering of the claims range from 32-57, skips number 58, and continues 59-60.
Please see the attached annotated copy of applicant’s claims where the office has re-numbered the claims to occur in numeric order. The claims will only be referenced by way of their amended numbered order, as opposed to applicant’s non-numeric order. Please see 37 CFR 1.126.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered. 
Abstract
Still uses implied language
Invokes new issues
Disclosure
Objections of record have been overcome.

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn, due to the deletion of the corresponding claims.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn, due to the deletion of the corresponding claims.

Applicant’s arguments and/or amendments, with respect to 35 USC 101 have been fully considered. 
Applicant asserts, page 13-14, that the office has failed to sufficiently consider step 2A of the Subject Matter Eligibility Test.
The office respectfully disagrees. The office has included the Subject Matter Eligibility Test and the Revised Step 2A Flowchart below for the clarity of the record. Step 2A Prong One asks if the claim recites a judicial exception: an abstract idea, law of nature, or natural phenomenon. Old claim 1 and instant claim 32 do recite abstract ideas, therefore we following the “yes” arrow in the flow chart that leads to Step 2A Prong Two. Step 2A Prong Two asks if the claim recites additional element that integrates the judicial exception into a practical application. This judicial exception is not integrated into a practical application because beyond the abstract idea the only items are either basic computing parts or applying the abstract idea within a technological area. Additionally, the claim limitations of sensors intended to be used in a wind turbine are notoriously well known in the art as evidenced by Christensen (US 9,957,951), see C6L4-16.
Applicant asserts, page 13-14, that the recitation that the “method is performed automatically” and that the number of sensors being between 100-2000 provides sufficient integration as “no human mind will be capable of handling so much information originating from so many sensors”.
The office respectfully disagrees. While there may be a time difference between a human and a computer to come to the final determination, the time difference does not fundamentally change the fact that the recitations being claimed is merely an abstract idea that is a concept that is performed in the human mind including observing, evaluation, judgement, and opinion.


    PNG
    media_image1.png
    884
    610
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    767
    970
    media_image2.png
    Greyscale



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Instant abstract
Uses implied language
Less than 50 words
Fails to include the steps of the method


Claim Interpretation
Language and/or terms in the claims are interpreted as follows:
“and/or” will be read as “or” unless explicitly stated otherwise
X s is read as X seconds
X min is read as X minutes


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32-59 rejected under 35 U.S.C. 101 because in Claim 32 the claimed invention is directed to an abstract idea without significantly more. 
Claim 32 recites:
A method for assessing the reliability of data originating from monitoring a wind turbine (WT) during operation; the method comprising the steps of:
a) providing an array of sensors (SI, SI, S3,... SN) to sense one or more specific parameter values of the wind turbine, wherein the number of sensors in said array of sensors (SI, SI, S3,... SN) of the wind turbine (WT) is from 100 - 2000;
b) transmitting the one or more specific parameter values being sensed to a control system (CS);
c) registering an alarm condition within the control system (CS) where one or more specific parameter values represents a situation in which it is desirable to shut down the wind turbine according to one or more predetermined criteria;
d) generating an alarm value associated with the alarm condition; wherein the alarm value is selected from the group comprising: setting of the alarm and resetting of the alarm; and the alarm condition is associated with a specific alarm ID;
wherein the method is performed automatically; and
wherein the method in response to one or more specific alarm IDs further comprises the steps of:
i) detecting one or more alarm values representing one or more settings and/or one or more resettings of the alarm having the specific alarm ID and occurring within a specific timespan; and simultaneously registering an associated time stamp corresponding to the appearance of the one or more settings and/or one or more resettings of the specific alarm IDs;
ii) detecting specific parameter values occurring during the specific timespan and calculating one or more power production values of the wind turbine as a function of time, the power production values being selected from the group comprising; specific parameter values indicating that power is being produced by the wind turbine, and specific parameter values indicating that no power is being produced by the wind
iii) correlating the one or more power production values with the associated time stamps of the one or more settings and/or resettings of the specific alarm ID;
iv) determining whether a discrepancy exists between the one or more power production values and the associated time stamps registered in response to the one or more settings and/or resettings in respect of the specific alarm IDs; and
v) annotating the alarm value associated with the specific alarm ID as being unreliable where a discrepancy was found in step iv.
The underlined portions of the independent claim are all directed towards abstract ideas that fall within the bucket of a mental process. That is each of the underlined portions can be performed in the human mind as the method is effectively an exam question for one of ordinary skill in the art.
This judicial exception is not integrated into a practical application because beyond the abstract idea the only items are either basic computing parts or applying the abstract idea within a technological area. Additionally, the claim limitations of sensors intended to be used in a wind turbine are notoriously well known in the art as evidenced by Christensen (US 9,957,951), see C6L4-16. The number of required sensors is merely extra-solution activity as the mere number of sensors do not change the operation of the arrangement. All dependent claims have been analyzed and present only additional abstract ideas and thus do not the cure the deficiencies of the independent claims. 
Claims 33-59 fail to overcome the issues as explicitly discussed in the context of claim 32.
The office explicitly notes that Claims 53/54 fail to integrate into a practical application as both claims 53/54 are still software per se along with claim 1.


Claim 32-59 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 32
Is directed towards software per se.
Claim 53
The recitation of “a computer program product” does not provide any further limitation that would direct the subject matter of claim 32 away from being software per se.
Claim 54
The recitation of “a SCADA system” does not provide any further limitation that would direct the subject matter of claim 32 or claim 53 away from being software per se.
Claims 33-59 do not include any limitations that direct the subject matter of claim 1 away from being software per se.
Please see MPEP 2106.

The office would like to further note that it appears that the potential common amendment of requiring the method to be located on a “non-transitory computer-readable medium” would invoke a rejection under 35 USC 112a for New Matter, as a review of the specification by the office has failed to result in any language that could be possibly construed as providing written description for such an amendment.


Claim Objections
Claims are objected to because of the following informalities:  
NOTE: Claims are discussed in applicant’s chosen claim dependency order, as opposed to numeric order.
Inconsistent application of antecedent basis indication term, i.e. “said” verses “the”, for an individual given claim structure. The instant objection is extended to all instances of the instant issue.
The office explicitly notes that the claims may use either or both of “said” and “the” to indicate antecedent basis for a claim element, however consistently applying the chosen antecedent basis indication term for a given claim element improves the clarity of the claim construction.
Claim 32
L8-9, amend “the one or more specific …” to provide antecedent basis indication
Instant objection is extended to all similar instances
L18, amend “the one or more specific alarm IDs” to provide full formal antecedent basis
Instant objection is extended to all similar instances
L22, amend “the one or more specific parameter values” to provide antecedent basis indication and formal basis
Instant objection is extended to all similar instances
L24, amend “the one or more power production values” to provide full formal antecedent basis
Instant objection is extended to all similar instances
Claim 33
L3, amend “the one or more alarm values” to provide full formal antecedent basis
Instant objection is extended to all similar instances
L3 amend “the associated time stamps” to provide antecedent basis indication
Instant objection is extended to all similar instances
Claim 35
L3 amend “is between 200-2000.” to improve clarity
Claim 37
L2 amend “[[and]]are” to correct clear typo
Claim 39
L2 amend “a lack of …” to provide antecedent basis indication
Instant objection is extended to all similar instances
L2-3 amend “a lack of …” to provide antecedent basis indication
Instant objection is extended to all similar instances
Claim 40
L3 amend “thereof” to improve clarity
Claim 50
Inconsistent antecedent basis indication.
Claim 52
L4,5 amend “its” to improve clarity
Claim 56
L3 amend “is from between 300-2000” to improve clarity
Claim 54
L2 amend “[[a]]the computer program product” to have proper antecedent basis indication from Claim 53
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
NOTE: Claims are discussed in applicant’s chosen claim dependency order, as opposed to numeric order.
Claim 32
L1 “the reliability of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L4 “the number of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L20 “the appearance of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 35
L2 “the number of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 36
L1 “the one or more sensors“ lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L3-4,5-6,7-8,9,10-11,12 “such as” is indefinite as the cited recitation invokes a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, see MPEP § 2173.05(c), as there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 37
L4-5,6-8,9-11,12-14,15-17 “such as” is indefinite as the cited recitation invokes a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, see MPEP § 2173.05(c), as there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 45
L3 “wherein step b) comprises” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a further limitation of Claim 32 L6-7, or if the cited limitation antecedently depends upon subject matter of Claim 44, of which Claim 45 does not depend upon.
L4 “the corrected reset time” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L6 “the first point in time” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L8-9 “as determined in step a) comprises” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a further limitation of Claim 32 L3-5, or if the cited limitation antecedently depends upon subject matter of Claim 44, of which Claim 45 does not depend upon.
Claim 47
L1 “the information …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L3 “wherein step b) comprises” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a further limitation of Claim 32 L6-7, or if the cited limitation antecedently depends upon subject matter of Claim 44, of which Claim 45 does not depend upon.
L6 “the first point in time” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L8-9 “as determined in step a) comprises” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a further limitation of Claim 32 L3-5, or if the cited limitation antecedently depends upon subject matter of Claim 44, of which Claim 45 does not depend upon.
Claim 43
L2 “an alarm value” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
Claim 44
L9 “the corrected reset time of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 57
L1 “the information …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 46
L1 “the information …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 58
L4 “a corrected set time of the alarm ID” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation antecedently depends upon subject matter of Claim 46
Claim 49
L2-3,4 “alarm values” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
L4-5 “the time span …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L5 “a specific alarm value” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
L6 “any corrected alarm values as determined by the method” renders the claim indefinite, as the metes and bounds of the claim are unknown, as no corrected alarm values have been determined in Claims 32 or 49
L6-8 “optionally” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the corresponding recitations are or are not required by the claim language.
L6-7 “the corresponding …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 50
L2-3,4 “alarm values” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
L4-5 “the time span …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L5 “a specific alarm value” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new limitation or if the cited limitation is antecedently dependent upon the alarm values as recited in Claim 32.
L5-6 “any corrected alarm values as determined by the method” renders the claim indefinite, as the metes and bounds of the claim are unknown, as no corrected alarm values have been determined in Claims 32 or 50
L6-7,6-12 “optionally” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the corresponding recitations are or are not required by the claim language.
L6-7 “the corresponding …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L10-12 renders the claim indefinite, as the metes and bounds of the claim are unknown, as no corrected alarm values have been determined in Claims 32 or 50
Claim 55
L2 “wherein also” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what other step is being performed by the monitoring system as required by the phrase “also”
Claims dependent on a rejected claim are rejected based on dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36, 37, 38, 45, 48, 47, 59 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
NOTE: Claims are discussed in applicant’s chosen claim dependency order, as opposed to numeric order.
Claim 36
L3-4,5-6,7-8,9,10-11,12 fail to comply with the written description requirement, as the cited limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the method based on each of the claimed parameters of the cited limitation(s). Please see MPEP 2161.01 for computer implemented written description.
Claim 37
L4-5,6-8,9-11,12-14,15-17 fail to comply with the written description requirement, as the cited limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the method based on each of the claimed parameters of the cited limitation(s). Please see MPEP 2161.01 for computer implemented written description.
Claims dependent on a rejected claim are rejected based on dependency

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41, 52 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
NOTE: Claims are discussed in applicant’s chosen claim dependency order, as opposed to numeric order.
Claim 41
L1-2 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends as Claim 41 is a duplication of Claim 32 L14 without any further limitation.
Claim 52
L2 “step ii) further and/or alternatively comprises” fails to include all the limitations of the claim upon which it depends, as the cited limitation removes limitations from claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745    

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745